DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 21 September 2021, where:
The Specification has been amended;
Claims 13-16, 18, and 20-21 have been amended;
Claim 19 cancelled;
Claims 13-18 and 20-21 pending in this Office Action.
Applicant’s amendment to Claim 13 has obviated the 35 U.S.C. 112(a) rejection of Claim 13-17.
Applicant’s arguments, see pages 9-13, filed 21 September 2021, with respect to Claim 13 (as rejected under USC 103) and Claims 18 (as rejected under 35 USC 102) have been fully considered and are persuasive.  The, respective, 35 USC 102 and 103 rejections of Claims 9-18 and 20-21 has been withdrawn. 
Claims 13-18 and 20-21 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618